DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 3/23/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language in the independent claims. 
Status of the Application
	Claim(s) 1-7, 9-19, and 21 is/are pending.
	Claim(s) 2, 4-7, 10, 13, 17-19 is/are withdrawn.
	Claim(s) 1, 3, 9, 11, 12, 14-16, and 21 is/are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 3, 9, and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kruit et al. (US 20170133198 A1) [hereinafter Kruit] in view of Ren et al. (US 20170213688 A1) [hereinafter Ren] and Iizuka (US 20170169993 A1) [hereinafter Iizuka].
	Regarding claim 1, Kruit teaches a variable multibeam charged particle device for inspection of a sample, comprising: 
	a multibeam source (see fig 1: 2) configured to produce a plurality of charged particle beamlets (see primary electron beams, 3); 
	a sample holder (see 150) for holding the sample (see 15); 
	a focusing column (see 10,13,14) configured to direct the plurality of charged particle beamlets to be incident upon the sample (see fig 2), wherein the focusing column directs the plurality of charged beamlets such that there are one or more crossovers (see at 9, 16) of the plurality of charged particle beamlets, wherein each crossover of the one or more crossovers corresponds to a point where the plurality of charged particle beamlets pass through a common location (see fig 2); 

	vary the current of the plurality of charged particle beamlets (see [0047]), and 
	
	an objective lens (see e.g. 42), wherein the sample (see 15) is located between the objective lens and the multibeam source (see figs 1,2).
	Kruit fails to explicitly disclose to toggle the device between a single beam mode of operation and a multibeam mode of operation by translating the variable aperture along an emission path of a charged particle beamlet.
	However, Ren teaches a system that comprises translating a variable aperture along an emission path of the beam (compare e.g. Ren, fig 3B,C, [0076]) which enables the ability to adjust current and position of beams ([0076]) and make different selectable arrays of probe spots to improve throughput (see [0019]), said system comprising toggling the device between different modes of operation (see e.g. [0076]) by translating the variable aperture along an emission path of a charged particle beamlet (see figs 3B,3C, 121, 322). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Ren in the system of Kruit because a skilled artisan would have been motivated to look for ways to improve control over the system, including beam current, position, and look for ways to improve throughput, in the manner taught by Ren.
	The combined teaching of Kruit and Ren fails to explicitly disclose to toggle the device between a single beam mode of operation and a multibeam mode of operation by said translating.
	However, under the broadest reasonable interpretation of the two modes of operation, the single beam mode could be a mode capable of using multibeams, but wherein only one beam is active. For example, Iizuka teaches a system to switch between single and multibeam operation (see Iizuka, fig 7) to enable the additional ability to measure and correct for drift on the sample surface (see [0008,09]) where the single beam calibration mode uses different beam currents than normal operation (see [0080]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Iizuka in the system of the combined prior art, thereby providing switching between single and multibeam modes with different optimal aperture 

	Regarding claim 3, the combined teaching of Kruit, Ren, and Iizuka teaches the variable aperture is positioned in a coma free region between the sample and the multibeam source (see Kruit, [0048]).
	Regarding claim 9, the combined teaching of Kruit, Ren, and Iizuka teaches the variable multibeam charged particle device is configured to translate the variable aperture between a first location on the emission path of the charged particle beamlet and a second location on the emission path of the charged particle beamlet (compare Ren, fig 3A-C: 121,322), and wherein: the variable multibeam charged particle device operates in the multibeam mode of operation when the variable aperture is in the first location (see figs 3A-C); and the variable multibeam charged particle device operates in the single beam mode of operation when the variable aperture is in the second location (see Iizuka, fig 7).
	Regarding claim 11, the combined teaching of Kruit, Ren, and Iizuka teaches the multibeam source comprises: a source (see Kruit, fig 2: 4) for producing a beam of charged particles; and an illuminator (see 6) configured to convert the beam of charged particles into the plurality of charged particle beamlets (see fig 2).

Claim(s) 12, 16, and 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kruit, Ren, and Iizuka further in view of Nakamura et al. (US 20050285037 A1) [hereinafter Nakamura].
	Regarding claim 12, the combined teaching of Kruit, Ren, and Iizuka fails to explicitly disclose the objective lens is an inverted magnetic objective lens. However, Kruit discusses the well-known use of magnetic lenses (e.g. [0050]) and the use of magnetic objective lenses for focusing transmission electrons was well known in the art. For example, Nakamura teaches a system to enable the ability to switch out analyzers in a beam path to gain different information about the sample, including electron loss and direct detection measurements, said system comprising an inverted (inverting magnification by upstream components onto detector) magnetic objective lens (see Nakamura, [0025], note coils, also see fig 1). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Nakamura with the system of the combined prior art because a skilled artisan would have been motivated to look for ways to gain more information about the sample, while enabling the improved flexibility to use different analyzers, in the manner taught by Nakamura. 

	Regarding claim 16, Kruit teaches a method for adjusting the current of a variable multi-beam charged particle device for inspection of a sample, the method comprising: 
	focusing a plurality of charged particle beamlets (see primary electron beams, fig 1: 3) from a multi-beam source to be incident upon the sample (see 15), wherein focusing the plurality of charged particle beamlets comprises directing the plurality of charged particle beamlets such that there are one or more crossovers (see at 9, 16) of the plurality of charged particle beamlets, wherein each crossover of the one or more crossovers corresponds to a point where the plurality of charged particle beamlets pass through a common location (see fig 1); 
	varying the current of each of the charged particle beamlets (see [0047]) via a variable aperture (see 16) located at a final crossover of the one or more crossovers that is most proximate to the sample (see fig 2, at 16 is the final crossover where the beamlets pass through a common location before reaching the sample); 
	
	
	Kruit fails to explicitly disclose to toggle the device between a single beam mode of operation and a multibeam mode of operation by translating the variable aperture along an emission path of a charged particle beamlet.
	However, Ren teaches a system that comprises translating a variable aperture along an emission path of the beam (compare e.g. Ren, fig 3B,C, [0076]) which enables the ability to adjust current and position of beams ([0076]) and make different selectable arrays of probe spots to improve throughput (see [0019]), said system comprising toggling the device between different modes of operation (see e.g. [0076]) by translating the variable aperture between a first location on the emission path of the charged particle beamlet and a second location on the emission path of the charged particle beamlet (see figs 3B,3C, 121, 322). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Ren in the system of Kruit because a skilled artisan would have been motivated to look for ways to improve control over the system, including beam current, position, and look for ways to improve throughput, in the manner taught by Ren.

	However, under the broadest reasonable interpretation of the two modes of operation, the single beam mode could be a mode capable of using multibeams, but wherein only one beam is active. For example, Iizuka teaches a system to switch between single and multibeam operation (see Iizuka, fig 7) to enable the additional ability to measure and correct for drift on the sample surface (see [0008,09]) where the single beam calibration mode uses different beam currents than normal operation (see [0080]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Iizuka in the system of the combined prior art, thereby providing switching between single and multibeam modes with different optimal aperture positions, because a skilled artisan would have been motivated to look for ways to improve operation and to measure and correct for problems with sample and beam drift, in the manner taught by Iizuka. 
	The combined teaching of Kruit, Ren, and Iizuka fails to explicitly disclose focusing, by an objective lens and onto a detector, charged particles that are emitted by and/or transmitted through the sample.
	However, Kruit discusses the well-known use of magnetic lenses (e.g. [0050]) and the use of magnetic objective lenses for focusing transmission electrons onto detectors was well known in the art. For example, Nakamura teaches a system to enable the ability to switch out analyzers in a beam path to gain different information about the sample, including electron loss and direct detection measurements, said system comprising focusing, by an objective lens (see Nakamura, fig 1: 1, and/or 6,13) and onto a detector (see 23,22), charged particles that are emitted by and/or transmitted through the sample (see [0012]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Nakamura with the system of the combined prior art because a skilled artisan would have been motivated to look for ways to gain more information about the sample, while enabling the improved flexibility to use different analyzers, in the manner taught by Nakamura. 

	Regarding claim 21, the combined teaching of Kruit, Ren, Iizuka, and Nakamura teaches the variable multibeam charged particle device operates in the multibeam mode of operation when the variable aperture is in the first location (see Ren, see figs 3A-C), and operates in the single beam mode of operation when the variable aperture is in the second location (see Iizuka, fig 7).

Claim(s) 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kruit, Ren, and Iizuka, as applied to claim 1 above, and further in view of Mohammadi-Ghelardi et al. “Multibeam scanning electron microscope: Experimental results” J. Vac. Sci. Technol. B 28, C6G5 (2010).
	Regarding claim 14, the combined teaching of Kruit, Ren, and Iizuka fails to explicitly disclose the one or more crossovers include is a single crossover. However, Mohammadi-Ghelardi teaches a system to enable operation of a multibeam transmission system with a fixed total magnification, wherein only one crossover is utilized (see Mohammadi-Ghelardi, pC6G6, fig 1b). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Mohammadi-Ghelardi in the system of the prior art to enable the additional ability to enable the ability to provide fixed total magnification, in the manner taught by Mohammadi-Ghelardi. 

Claim(s) 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kruit, Ren, and Iizuka, as applied to claim 1 above, and further in view of Mantz et al. (US 8227752 B1) [hereinafter Mantz].
	Regarding claim 15, the combined teaching of Kruit, Ren, and Iizuka fails to explicitly disclose the focusing column comprises a booster tube. However, the use of booster tubes in focusing columns was well known in the art. For example, Mantz teaches using a booster tube (see beam booster, Mantz, col 12, lines 3-10) to help maintain beam energy throughout the optical system (see same), including when switching modes (see e.g. col 13, lines 58-61). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to additionally use the liner tube of Mantz to improve control and maintain beam energy throughout the focusing column, in the manner taught by Mantz. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881